DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegerer et al. (US 5,597,537).
Regarding claim 7, the reference Wegerer et al. discloses a circulating fluidized bed apparatus, suitable for dehydrogenation of alkanes, comprising a riser reactor (16’), a separator (10’) coupled to the riser reactor (16’), a regenerator (56) coupled to the separator (10’), a withdrawal well (59) disposed downstream to the regenerator (56) via a conduit (i.e., an internal riser, not shown in Fig. 2) to receive hot regenerated catalyst from the regenerator (56) (see col. 11, lines 39-47; Fig. 2), and a vessel (52) connected to the withdrawal well (59) through a transfer line (18’) (see col. 11, lines 28-65; Fig. 2), at least one gas distributor (70, 84) of the vessel (52) being configured to introduce a gaseous feedstream suitable for conducting a secondary reaction within the vessel (52) (see col. 12, line 56 to col. 13, line 16; Fig. 2). The reference Wegerer et al. further discloses that a second end (66) of the riser reactor (16’) is submerged in a fluidized bed of catalyst in the vessel (52) (see col. 12, line 56 to col. 13, line 16; Fig. 2). Thus, as no structural distinction is seen between the vessel recited the instant claim and the vessel (52) of Wegerer et al., the vessel (52) of Wegerer et al. is considered suitable to: receive hot regenerated catalyst free of oxygen from the withdrawal well (59); and pre-treat the catalyst with a reducing gas, supplied through the at least one gas distributor (70, 84) of the vessel (52), for a period of 2 to 6 minutes to regulate the oxidation state of metals on the catalyst before reintroducing the catalyst to the second end (66) of the riser reactor (16’) (see col. 12, line 56 to col. 13, line 16; Fig. 2).
Regarding claim 8, as no structural distinction is seen between the instantly claimed circulating fluidized bed apparatus and the circulating fluidized bed apparatus of Wegerer et al., the circulating fluidized bed apparatus of Wegerer et al. is considered suitable to accommodate a pre-heated alkane feed stream and a catalyst for dehydrogenation reaction (see col. 10, lines 10-30; col. 11, lines 28-65; Fig. 2).
Regarding claim 9, the reference Wegerer et al. discloses the circulating fluidized bed apparatus, wherein the separator (10’) comprises: a riser termination device (30) for disengaging the catalyst and hydrocarbons; a set of cyclones (32) for separation of the catalyst and hydrocarbon vapors; and a stripper (38) for stripping out entrapped hydrocarbons from the catalyst by using a stripping media (see col. 10, lines 31-67; Fig. 2).
Regarding claim 10, the reference Wegerer et al. discloses the circulating fluidized bed apparatus, wherein the regenerator (56) is suitable to: receive the spent catalyst from the separator (10’) after hydrocarbon removal through a first standpipe (42’) at a rate controlled by a slide valve (46’) in the first standpipe (42’); and facilitate regeneration of catalyst by burning the coke deposited on the catalyst and heating the catalyst to a desired temperature (see col. 11, lines 39-59; Fig. 2).
Regarding claim 13, the reference Wegerer et al. discloses that the circulating fluidized bed apparatus, wherein the at least one gas distributor (70, 71, 84) of suitable size and design is located at varying height at the bottom of the vessel (52) (see col. 12, line 56 to col. 13, line 16; Fig. 2).
Regarding claim 14, the reference Wegerer et al. discloses that the circulating fluidized bed apparatus comprises at least one feed injector (17’) disposed above the vessel (52) (see col. 12, lines 26-33; Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wegerer et al. as applied to claim 1 above, and further in view of Rex (US 2,692,847).
Regarding claim 11, the reference Wegerer et al. discloses that the withdrawal well (59) is adapted to receive the hot regenerated catalyst from the regenerator (56) (see col. 11, lines 39-59; Fig. 2). The reference Wegerer et al. is, however, silent with respect to having the withdrawal well adapted to remove air from one or more pores of the hot regenerated catalyst using nitrogen. However, as evidenced by the reference Rex (see col. 5, lines 22-45), it is typical in the art to strip hot regenerated catalyst using an inert stripping medium such as nitrogen to remove from the regenerated catalyst adsorbed regeneration gas prior to being returned to a reaction zone. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to similarly have the withdrawal well (59) of Wegerer et al. adapted to remove air from one or more pores of the hot regenerated catalyst using an inert stripping medium such as nitrogen because, as evidenced by the reference Rex (see col. 5, lines 22-45), it is typical in the art to strip hot regenerated catalyst using a stripping medium such as nitrogen to remove from the hot regenerated catalyst adsorbed regeneration gas prior to being returned to a reaction zone. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wegerer et al. as applied to claim 1 above, and further in view of Zenz (US 3,826,738).
Regarding claim 12, the reference Wegerer et al. is silent with respect to having a plug valve disposed at the bottom of the vessel to regulate a flow of the catalyst into the riser reactor. However, as evidence by the reference Zenz (see col. 3, lines 10-14; Fig. 1), it is typical in the art to utilize a plug valve (42) for regulating a flow of catalyst into a riser reactor (12). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to similarly provide a plug valve at the bottom of the vessel (52) of Wegerer et al. in order to regulate a flow of the catalyst into the riser reactor (16’), as doing so would amount to nothing more than a use of a known device for its intended use in a known environment to accomplish an entirely expected result.
Response to Arguments
Applicant's arguments filed on 14 July 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments that the reference Wegerer et al. does not describe addition of any reducing gas such as hydrogen, methane, flue gas, and dry gas for pre-treating the catalyst for a period of 2 to 6 minutes to regulate oxidation state of metals on the catalyst (see Remarks, pages 8-7); and that vessel 52 of Wegerer et al. cannot be equated to the vessel recited in claim 7 because Wegerer et al. does not describe that vessel 52 is adapted to or is configured to perform the functional features recited in claim 7 (see Remarks, pages 11-13), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The examiner asserts that vessel 52 of the reference Wegerer et al., which has been equated to the vessel recited in claim 7, is capable of performing the intended function of pre-treating catalyst transferred into the vessel 52 with a reducing gas for a period of 2 to 6 minutes, as claimed by applicant, by regulating the addition of a reducing gas which can be supplied through the at least one gas distributor 70, 84 of the vessel 52, since the reference Wegerer et al. teaches that that vessel 52 may be arranged such that there is a substantial degree of separation between gases entering through the al least one gas distributor 70, 84 of vessel 52 and gases entering the second end 66 of the riser reactor 16’ to permit vessel 52 operate as a secondary reactor by charging a secondary feed gas such as air, steam, or other feedstreams through the at least one gas distributor 70, 84 of vessel 52 (see col. 12, line 66 to col. 13, line 16; Fig. 2). Wegerer et al. further discloses that vessel 52 is provided with a vent line 72 for venting gas from the top of the vessel 52 at a rate regulated by a control valve 74, and that the gas vented through the vent line 72 may consist of any gaseous material that enters the vessel 52 (see col. 12, lines 1-6; Fig. 2). Thus, the examiner asserts that the circulating fluidized bed apparatus taught by Wegerer et al. and illustrated in Figure 2 of Wegerer et al. is inherently capable of performing all the functions recited in claim 7. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the vessel of the present invention has only single catalyst entry line and comprises cyclones for the separation of flue gases and catalyst; in the regenerator of the present invention, the catalyst from dilute bed of the regenerator falls freely into the withdrawal well; that the catalyst fines in the regenerator are separated from the flue gas using a set of cyclones arranged within the regenerator (see Remarks pages 9-10)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774